Citation Nr: 1755543	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-34 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for hypertensive heart disease and cardiomyopathy as secondary to hypertension.

2.  Entitlement to an initial compensable disability rating for lichen planus as secondary to hypertension. 

3.  Entitlement to a compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1971 to November 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2015.  A transcript of the hearing has been associated with the claims file.

The Board remanded these matters in December 2015 for further development.  

The issue of entitlement to an initial disability rating in excess of 30 percent for hypertensive heart disease and cardiomyopathy as secondary to hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's lichen planus affected at least five percent of his entire body or exposed areas affected. 

2.  The preponderance of the evidence is against a finding that the Veteran's required treatment for lichen planus included systemic therapy or intensive light therapy.  

3.  The evidence shows the Veteran's systolic blood pressure is predominately 160 or more.  However, the preponderance of the evidence is against a finding that the Veteran's systolic pressure is predominantly 200 or more or that his diastolic pressure is predominantly 110 or more.
  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for lichen planus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, 7805, 7822 (2017).  

2.  The criteria for a disability rating of 10 percent (but no higher) for hypertension have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, DC 7101 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist in regard to the Veteran's claims for increased disability ratings for lichen planus or hypertension.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board finds there has been substantial compliance with its December 2015 remand directives.   See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).   

Entitlement to an Initial Compensable Disability Rating for Lichen Planus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran is service connected for lichen planus as secondary to hypertension, and the applicable diagnostic code is DC 7822.  Under DC 7822, lichen planus may also be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805) if those DCs better reflect the predominant disability.  In this case, the Board finds that the predominant disability is lichen planus manifested by sores along the Veteran's gum line.  See, e.g., February 2016 VA skin examination; August 2010 hypertension examination.  The evidence does not show substantial disfigurement of the head, face, or neck or scarring consistent with a disability rating in excess of 10 percent.  Therefore, the Board evaluates the Veteran's skin disability under DC 7822.

The Board finds that under DC 7822, the Veteran's service-connected lichen planus does not meet the criteria for a compensable rating.  In order to qualify for a compensable rating of 10 percent under DC 7822, lichen planus must affect at least five percent percent of the entire body or exposed areas affected.  See 38 C.F.R. § 4.118, DC 7822.  Alternatively, the evidence must show that required treatment includes systemic therapy or intensive light therapy.  See id.  

In this case, the VA examinations of the Veteran's lichen planus and treatment records relating to the condition show that the Veteran's lichen planus primarily affects his gumline.  The February 2016 VA skin examination and the treatment records show that the condition has not affected exposed areas and is generally confined to less than five percent of the Veteran's entire body.  Flare-ups of the condition are managed with a medication applied topically to affected areas inside the mouth.  There is no evidence in the record showing that the Veteran has been treated with systemic therapy or intensive light therapy.  On appeal, neither the Veteran nor his representative have cited evidence that the Veteran's lichen planus affects a greater percentage of the body or requires more extensive treatment.  

In light of the above, the Board finds the preponderance of the evidence is against a finding that the Veteran's lichen planus affected at least five percent of his entire body or exposed areas affected.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's required treatment for lichen planus included systemic therapy or intensive light therapy.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture for lichen planus more nearly approximates a compensable rating.  

Entitlement to a Compensable Disability Rating for Hypertension

Hypertension is rated under DC 7101.  In evaluating hypertension, blood pressure readings are reported as systolic pressure over diastolic pressure (e.g. 125/73 with the higher number being the systolic pressure).  A compensable rating of 10 percent contemplates systolic pressure predominantly 160 or more, diastolic pressure predominantly 100 or more, or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating contemplates systolic pressure predominantly 200 or more or diastolic pressure predominantly 110 or more.  A 30 percent rating contemplates diastolic pressure predominantly 120 or more.  A 40 percent rating contemplates diastolic pressure predominantly 130 or more.  

The Board finds that the Veteran's hypertension more nearly approximates a 10 percent disability rating.  An August 2010 hypertension examination revealed systolic pressure below 160 and diastolic pressure below 100.  As the February 2016 hypertension VA examiner noted, blood pressure readings in the Veteran's treatment records to date also do not satisfy the criteria contemplated by a compensable rating.  However, the Board notes that the February 2016 VA hypertension examiner's testing during the examination revealed higher blood pressure readings of 170/96, 164/94, and 158/100.  The Board notes that the first two systolic readings were above 160, which is contemplated by a 10 percent rating.  While the third systolic reading was below 160, the diastolic reading was a 100, which is contemplated by a 10 percent rating.  The average systolic blood pressure was 164, and the average diastolic blood pressure was 96.  The Board finds that these readings indicate the Veteran's current systolic pressure is predominantly 160 or more, which supports a finding of entitlement to a compensable evaluation of 10 percent for hypertension.  

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture for hypertension more nearly approximates a 20 percent disability rating.  The evidence of record including many blood pressure readings during the period at issue show that the Veteran's systolic pressure is consistently well below 200, and his diastolic pressure is consistently below 110.  Therefore, the Board finds that the Veteran is entitled to a disability rating for hypertension of 10 percent but no higher under DC 7101.  


ORDER

Entitlement to an initial compensable disability rating for lichen planus as secondary to hypertension is denied.  

Entitlement to a compensable disability rating for hypertension of 10 percent (but no higher) is granted.


REMAND

In a September 2017 Veteran's Brief, the Veteran's representative indicated that the Veteran's cardiovascular disability had worsened and noted that the most recent exercise stress echocardiogram was performed in 2013.  The representative noted that the February 2016 VA examiner based his opinion on the current functioning of the Veteran's heart on an interview with the Veteran rather than current objective stress testing.  The representative requested that the Board obtain a contemporaneous examination of the Veteran's heart disability with reference to current test data.  In light of these contentions and a lack of current objective test data, the Board finds that further evaluation of the Veteran's cardiovascular condition is needed.  The AOJ should obtain another VA examination of the Veteran's heart disability and request that the examiner perform any necessary testing to assess the Veteran's cardiovascular disability under stress.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request that they identify any outstanding private or VA records relevant to the Veteran's claim.  The AOJ should make reasonable attempts to assist the Veteran in obtaining any identified outstanding records and associate them with the Veteran's claims file.  

2. After associating any identified outstanding relevant records with the claims file, the AOJ should afford the Veteran another VA examination with an appropriate examiner to assess the current severity of the Veteran's cardiovascular disability.  To the extent possible, the VA examiner should base his or her opinion on a current examination of the Veteran to include appropriate objective testing such as an exercise stress echocardiogram.  If the VA examiner's assessment is not based on such current testing, the VA examiner should provide detailed rationale for why such testing is not necessary with reference to the evidence of record.  

3. After completing the above actions and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


